DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 6, line 23, “blade 2” should read –blade 20--.  On page 7, line 28, element “11C” is disclosed as being in Figure 5 but there is no callout “11C” in Figure 5.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 2, “an rotor blade” should read –a rotor blade--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/149970 (Hertel et al. hereinafter) in view of USPAP 2015/0322791 (Flach hereinafter).
With regard to claim 1, Hertel et al. discloses a leading-edge protector (19) for a wind turbine rotor blade (5), comprising: 
a curved body shaped for attachment to the wind turbine rotor blade (5) along at least a section of a leading edge (9); 
a plurality of fins (21, 21’’’, 21’’’’), each fin (21, 21’’’, 21’’’’) extending radially outward from the curved body and terminating in a blunt outer face (Fig.’s 3-5 and 10-12); and 
a plurality of reinforcement bands, wherein a reinforcement band is attached to the blunt outer face of the fin (21, 21’’’, 21’’’’).
Hertel et al. does not disclose the fins terminating in a blunt outer face and a plurality of reinforcement bands, wherein a reinforcement band is attached to the blunt outer face of the fin (21, 21’’’, 21’’’’).
Flach teaches a wind turbine blade (paragraph [0006]) with fins (6) terminating in a blunt outer face (30a) and a plurality of reinforcement bands (50), wherein a reinforcement band (50) is attached to the blunt outer face (30a) of the fin (6).  This is the result of a repair after damage has occurred to the fins (paragraphs [0011]-[0017]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hertel et al. by, after the fins experience damage, terminating the fins in a blunt outer face and providing a plurality of reinforcement bands, wherein a reinforcement band is attached to the blunt outer face 
With regard to claim 2, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein the fin (21, 21’’’, 21’’’’) comprises two side faces, each side face extending from the blunt outer face to the curved body, and wherein an angle subtended by a side face to the normal comprises at most 30° (see the different fin geometries in Fig.’s 10-14 of Hertel et al.).
With regard to claim 3, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein a ratio of fin height to mean fin width is at least 3:1 (see fin 33’’’’ in Fig. 14 of Hertel et al.).
With regard to claim 4, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein a reinforcement band is shaped as a continuation of the fin (Fig. 4d of Flach).
With regard to claim 5, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein the fin has a form of an arc, and wherein a tip-to-tip span of the fin does not exceed a maximum thickness of a rotor blade airfoil at that position (Fig. 6 of Hertel et al.).
With regard to claim 6, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein the fin comprises tapered outer ends (Fig. 6 of Hertel et al.).
With regard to claim 7, The Hertel et al. modification with regard to claim 1 discloses all of the limitations except for comprising a plurality of inner reinforcement bands, wherein an inner reinforcement band is arranged between two adjacent fins and 
With regard to claim 8, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein the fins and/or the curved body are made of a polyurethane based elastomer (page 7, lines 17-24 of Hertel et al.).
With regard to claim 9, The Hertel et al. modification with regard to claim 1 discloses the leading-edge protector according to claim 1, wherein the plurality of reinforcement bands are made of polycarbonate plastic.  Flach teaches the bands (50) are made of a polycarbonate (paragraph [0045]).
With regard to claim 10, The Hertel et al. modification with regard to claim 1 discloses a wind turbine comprising a number of rotor blades, wherein a rotor blade is equipped with the leading-edge protector according to claim 1 (Fig. 1 of Hertel et al.).
With regard to claim 11, The Hertel et al. modification with regard to claim 1 discloses a method of manufacturing the leading-edge protector according to claim 1, of the method comprising: 
forming the curved body for attachment to a wind turbine rotor blade (5) along at least a section of the leading edge (9); 

attaching the plurality of inner reinforcement bands (50) to the curved body between the plurality of fins (21, 21’’’, 21’’’’); and/or 
attaching a plurality of outer reinforcement bands (50) to the blunt outer faces of the plurality of fins (21, 21’’’, 21’’’’).
With regard to claim 15, The Hertel et al. modification with regard to claim 1 discloses the method according to claim I 1, wherein the curved body and the plurality of fins are molded as one piece (21, 21’’’, 21’’’’).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al. in view of Flach and in further view of USPAP 2021/0207576 (Larsen et al. hereinafter).
With regard to claim 12, the Hertel et al. modification with regard to claim 1 discloses all of the limitations except for further comprising forming a number of recesses along the blunt outer face of a fin and/or along the curved body between adjacent fins, wherein a recess is formed to receive a fastener extending from an underside of a reinforcement band.
Larsen et al. teaches a wind turbine blade (7) with a protective cover (26) on the leading edge (10), the leading edge (10) forming a number of recesses (31) along a blunt outer face (24), wherein a recess (31) is formed to receive a fastener (30) extending from an underside of the protective cover (26).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Hertel et al. modification with regard to claim 1 by further comprising forming a number of recesses along the blunt outer face of a fin and/or along the curved body between adjacent fins, wherein a recess is formed to receive a fastener extending from an underside of a reinforcement band as taught in Larsen et al. for the purposes of providing a substantial improve in maintenance cost and so that as further damage occurs, the reinforcements may be readily replaced faster and easier without the added step of removing any adhesive (paragraphs [0051] and [0055] of Larsen et al.)
With regard to claim 13, the Hertel et al. modification with regard to claim 12 discloses the method according to claim 11, wherein the attaching the plurality of reinforcement bands is done by applying pressure to push a fastener (30) into a corresponding recess (31) to form a press-stud connection (paragraphs [0049] and [0050] and Fig. 4 of Larsen et al.).
With regard to claim 14, the Hertel et al. modification with regard to claim 12 discloses the method according to claim 13, wherein a reinforcement band is constructed to allow detachment by pulling to release the fasteners (30) from the corresponding recess (31) (paragraph [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2021/0215140, 2011/0206534, 2012/0034094, 2016/0348643, 2021/0164436 and 2021/0180562 all disclose wind turbine blades with a leading edge cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745